Title: From George Washington to Henry Knox, 2 November 1783
From: Washington, George
To: Knox, Henry


                  
                     Dear Sir,
                     Rocky Hill 2d Novr 1783
                  
                  You will readily conceive how much I have been chagreened, & vexed at a loss occasioned by the stupidity of the Postmaster at Princeton, when I tell you, that the original of which the enclosed is a duplicate, & the first draughts of all my public & private letters written in the Six Weeks preceeding; were lost with the Mail on Thursday Night last.
                  Having many letters to write by the Post the Week before, & being interrupted by Company, I was unable to get my dispatches ready the overnight (as usual) for the Mail, but sent them off by day break the next Morning to the Post Office—the Manager of which, as the Mail, I presume, was made up the night before, being too lazy to get up, suffered the Post rider to go off without them.  Ashamed to return or to acknowledge that he had not sent them, he kept them to go by the last Weeks Post, by which means I have not only lost all my dispatches, but the draughts, as I have mentioned above, of all the letters which I have written within that course of time; they being enclosed to Colo. Varick for Registering.
                  Genl Lincoln’s resignation has been offered & accepted—he has been requested to continue the duties of Office till Congress Adjourn from this place before which it is thought no Successor will be appointed—it is very questionable indeed whether after this day, there will be a sufficient number of States to do any business—important business there certainly will not.
                  I have conversed with several Members of Congress upon the propriety in time of Peace of Uniting the Offices of Master of Ordnance & Secretary at War in one person, & letting him have the Command of the Troops of the Peace Establishment—not as an appendage of right—for that I think would be wrong but by seperate appointment at the discretion of Congress—those I have spoken to on the subject seem to approve the idea which if adopted wd make a handsome appointment—I will converse with others on this one head and let you know the result—my wishes to serve you in it you need not doubt, being with much truth Dr Sir Yr Most Affecte 
                  
                     Go: Washington
                  
               